                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


JAMES FITZPATRICK,

               Plaintiff,

vs.                                                   No. CV 18-0730 RB/CG

BETTY JUDD, et al.,

               Defendants.

      ORDER DENYING APPLICATION TO PROCEED UNDER 28 U.S.C. § 1915
                     AND ORDER TO SHOW CAUSE


       THIS MATTER is before the Court sua sponte. Plaintiff, James Fitzpatrick, filed this civil

rights proceeding under 42 U.S.C. § 1983 on July 30, 2018. (Doc. 1.) Plaintiff did not pay the

$400.00 filing fee or submit an application to proceed without prepayment of fees or costs pursuant

to 28 U.S.C. § 1915. On August 23, 2018, the Court ordered Plaintiff to cure this deficiency within

30 days by either paying the $400.00 filing fee or submitting an application to proceed in forma

pauperis. (Doc. 4.) The Order advised Plaintiff that if he failed to cure the deficiency within the

30-day time period, the Court could dismiss this proceeding without further notice. (Id. at 1, 3.)

The Court also sent Plaintiff the forms for submitting an application under § 1915. (Id. at 3.)

       More than 30 days has elapsed since entry of the Court’s Order to Cure Deficiency and

Plaintiff has not paid the $400 filing fee. Plaintiff did submit an Application to Proceed in District

Court Without Prepaying Fees or Costs under § 1915. (Doc. 9.) However, Plaintiff did not include

the six-month inmate account statement required by 28 U.S.C. § 1915(b) and the Court’s August

23, 2018 Order. Instead, Plaintiff submitted a letter response to the Court’s Order on August 31,



                                                  1
2018. (Doc. 8.) Plaintiff’s response, which is not sworn under penalty of perjury, states that his

request for an account statement was “denied.” (Doc. 8.) The letter response contains no factual

allegations or supporting documentation as to when his request for the account statement was

submitted, who it was submitted to, or when, by whom, and how it was denied. The Court takes

judicial notice that Plaintiff Fitzpatrick has been ordered and has failed to cure the same deficiency

in two other pending civil rights cases, Fitzpatrick v. Judd, No. CV 18-0706 JC/GBW, and

Fitzpatrick v. Judd, No. CV 18-0735 MV/KBM. An additional case, Fitzpatrick v. New Mexico

Department of Corrections, No. CV 17-1042 KG/SMV, the case was dismissed without prejudice

for failure to comply with an order to cure the identical deficiency. See Duhart v. Carlson, 469

F.2d 471, 473 (10th Cir. 1972) (the Court may take judicial notice of its own records).

       Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the filing fee from

the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee. Plaintiff has filed an

Application to Proceed claiming he cannot pay the fee but has failed to submit the inmate account

statement required under § 1915. Therefore, the Court will deny Plaintiff’s Application to Proceed

(Doc. 9) and order Plaintiff to show cause within 21 days of the date of entry of this Order why

this proceeding should not be dismissed for failure to comply with the requirements of 28 U.S.C.

§§ 1914 and 1915 and with the Court’s August 23, 2018 Order to Cure Deficiency. If Plaintiff

does not show cause within 21 days, the Court may dismiss this case without further notice.

       IT IS ORDERED:

       (1) the Application to Proceed in District Court Without Prepayment of Fees or Costs filed

by Plaintiff James Fitzpatrick (Doc. 9) is DENIED; and




                                                  2
       (2) Plaintiff, James Fitzpatrick is ordered to show cause, within 21 days of entry of this

Order, why his Prisoner’s Civil Rights Complaint should not be dismissed for failure to comply

with 28 U.S.C. §§ 1914 and 1915 and with the Court’s August 23, 2018 Order to Cure Deficiency.



                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                               3
